

Exhibit 10.11




DESCRIPTION OF PERFORMANCE SHARE PROGRAM




The performance share program provides annual awards for the achievement of
pre-established long-term strategic initiatives and annual financial performance
of the Company. With respect to the Chairman, President and Chief Executive
Officer of Ingersoll-Rand Company Limited, the number of performance share
program awards granted are based upon a combination of financial objectives and
strategic objectives, including the Company’s performance as well as his
individual performance. For all other participants in the performance share
program, the number of performance share program awards granted are based solely
on enterprise financial objectives rather than a combination of those financial
objectives and strategic objectives. The amount of any performance share program
awards is discretionary and is subject to general guidelines.
 
 
 
 

--------------------------------------------------------------------------------

 